Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to the application filed 05/24/2021.
Claims 1-5, 8-14, and 17-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher R. Davis on 09/06/2021.
This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently amended) A computer-implemented method for software setup, comprising:


comparing the first set of entity descriptors to each of [[a]] the plurality of sets of entity descriptors, each set of entity descriptors associated with a particular entity, and 
accessing, in response to determining that the first set of entity descriptors does not match any of a plurality of sets of entity descriptors; a similarity table including similarity values and ing one or more sets of entity descriptors associated with 
obtaining sets of selected software functionality requirements associated with each of the one or more similar entities;
determining a percentage of the one or more similar entities that selected each of a plurality of possible software functionality requirements using the sets of selected software functionality requirements associated with each of the one or more similar entities;
 determining a first set of software functionality requirements for the first entity based on the percentages of the one or more similar entities that selected each of the plurality of possible software functionality requirements; 
providing a user interface for selecting the plurality of possible software functionality requirements for the first entity, the first set of software functionality requirements being pre-selected in the user interface; and
providing, in response to hovering of a pointer over a check box in the user interface for a particular software functionality requirement, a notification in the user interface to present the percentage of the one or more similar entities that selected the particular software functionality requirement.
2.	(Original) The method of claim 1, wherein the user interface includes the percentages of the one or more similar entities that selected each of the plurality of possible software functionality requirements.

4.	(Original) The method of claim 1, further comprising: 
storing selections of the plurality of possible software functionality requirements for the first entity made via the user interface; 
obtaining a second set of entity descriptors associated with a second entity; 
determining that the first entity is similar to the second entity; and
providing a second user interface for selecting a plurality of possible software functionality requirements for the second entity, the second user interface including second percentages based on the stored selections of the plurality of possible software functionality requirements for the first entity.
5.	(Original) The method of claim 1, wherein the determining of the one or more similar entities further comprises determining that the first set of entity descriptors matches sets of entity descriptors for the one or more similar entities.
6.	(Canceled) 
7.	(Canceled) 
8.	(Original) The method of claim 1, further comprising:
obtaining selections of the plurality of possible software functionality requirements via the user interface including the first set of software functionality requirements pre-selected in the user interface; and
determining a plurality of configuration settings for the software based on the selections of the plurality of possible software functionality requirements, wherein the configuration settings are used in execution of the software, wherein each different set of selected software functionality requirements is associated with a particular software configuration of the software.

10.	(Currently amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
obtaining a first set of entity descriptors associated with a first entity;

comparing the first set of entity descriptors to each of [[a]] the plurality of sets of entity descriptors, each set of entity descriptors associated with a particular entity, and 
accessing, in response to determining that the first set of entity descriptors does not match any of a plurality of sets of entity descriptors; a similarity table including similarity values and ing one or more sets of entity descriptors associated with 
obtaining sets of selected software functionality requirements associated with each of the one or more similar entities;
determining a percentage of the one or more similar entities that selected each of a plurality of possible software functionality requirements using the sets of selected software functionality requirements associated with each of the one or more similar entities;
 determining a first set of software functionality requirements for the first entity based on the percentages of the one or more similar entities that selected each of the plurality of possible software functionality requirements; 
providing a user interface for selecting the plurality of possible software functionality requirements for the first entity, the first set of software functionality requirements being pre-selected in the user interface; and
providing, in response to hovering of a pointer over a check box in the user interface for a particular software functionality requirement, a notification in the user interface to present the percentage of the one or more similar entities that selected the particular software functionality requirement.
11.	(Original) The non-transitory machine-readable medium of claim 10, wherein the user interface includes the percentages of the one or more similar entities that selected each of the plurality of possible software functionality requirements.
12.	(Currently amended) The non-transitory machine-readable medium of claim 10, further comprising instructions for updating the similarity table based on selections of the plurality of possible software functionality requirements for the first entity made via the user interface.
13.	(Original) The non-transitory machine-readable medium of claim 10, further comprising instructions for:
storing selections of the plurality of possible software functionality requirements for the first entity made via the user interface; 
obtaining a second set of entity descriptors associated with a second entity; 
determining that the first entity is similar to the second entity; and
providing a second user interface for selecting a plurality of possible software functionality requirements for the second entity, the second user interface including second percentages based on the stored selections of the plurality of possible software functionality requirements for the first entity.
14.	(Original) The non-transitory machine-readable medium of claim 10, wherein the determining of the one or more similar entities further comprises determining that the first set of entity descriptors matches sets of entity descriptors for the one or more similar entities.
15.	(Canceled) 

17.	(Original) The non-transitory machine-readable medium of claim 10, further comprising instructions for:
obtaining selections of the plurality of possible software functionality requirements via the user interface including the first set of software functionality requirements pre-selected in the user interface; and
determining a plurality of configuration settings for the software based on the selections of the plurality of possible software functionality requirements, wherein the configuration settings are used in execution of the software, wherein each different set of selected software functionality requirements is associated with a particular software configuration of the software.
18.	(Original) The non-transitory machine-readable medium of claim 10, wherein the software is enterprise resource planning software, and wherein the first set of entity descriptors includes one or more of an industry area of the first entity, an industry detail of the first entity, a country of the first entity, and a set of processes of the first entity.
19.	(Currently amended) A computer system, comprising:
one or more processors;
memory; and
computer program code comprising instructions, executable on said one or more processors, the computer program code configured to:
obtain a first set of entity descriptors associated with a first entity;

comparing the first set of entity descriptors to each of [[a]] the plurality of sets of entity descriptors, each set of entity descriptors associated with a particular entity, and 
accessing, in response to determining that the first set of entity descriptors does not match any of a plurality of sets of entity descriptors; a similarity table including similarity values and ing one or more sets of entity descriptors associated with 
obtain sets of selected software functionality requirements associated with each of the one or more similar entities;
determine a percentage of the one or more similar entities that selected each of a plurality of possible software functionality requirements using the sets of selected software functionality requirements associated with each of the one or more similar entities;
 determine a first set of software functionality requirements for the first entity based on the percentages of the one or more similar entities that selected each of the plurality of possible software functionality requirements; 
provide a user interface for selecting the plurality of possible software functionality requirements for the first entity, the first set of software functionality requirements being pre-selected in the user interface; and
provide, in response to hovering of a pointer over a check box in the user interface for a particular software functionality requirement, a notification in the user interface to present the percentage of the one or more similar entities that selected the particular software functionality requirement.
20.	(Currently amended) The computer system of claim 19, wherein the computer program code is further configured to:
store selections of the plurality of possible software functionality requirements for the first entity made via the user interface;
update the similarity table based on selections of the plurality of possible software functionality requirements for the first entity made via the user interface; 
obtain a second set of entity descriptors associated with a second entity; 
determine that the first entity is similar to the second entity; and
.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, a method for computer setup, the prior art on record Laredo et al. in view of Gonzalez De Langarica and further in view of Mathieu et al. and further in view of Chiappetta et al. fail to teach the amended claim specifically, accessing, in response to determining that the first set of entity descriptors does not match any of a plurality of sets of entity descriptors; a similarity table including similarity values and determin
Similar reason of allowance for claim set 10-14, 17-18 and claim set 19-20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193